Citation Nr: 0802593	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-11 410	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for diabetes mellitus.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for status post arteritic ischemic optic 
neuropathy of the right eye prior to September 27, 2005, and 
in excess of 30 percent since September 27, 2005.  

6.  Entitlement to an initial compensable disability rating 
for status post right 4th metacarpal fracture.  

7.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.  

8.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.  

9.  Entitlement to an initial compensable disability 
evaluation for peripheral vascular disease of the right lower 
extremity.  

10.  Entitlement to an initial compensable disability 
evaluation for peripheral vascular disease of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that denied the veteran's claims of entitlement to 
service connection of a right knee disability and back 
disability, but granted the claims of entitlement to service 
connection for diabetes mellitus, coronary artery disease, 
status post arteritic ischemic optic neuropathy of the right 
eye, status post right 4th metacarpal fracture, peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, peripheral vascular 
disease of the right lower extremity, and peripheral vascular 
disease of the left lower extremity, assigning to these 
disabilities the disability ratings described above.  The 
veteran perfected appeals as to disability ratings assigned 
and as to the denials of service connection for a right knee 
disability and a back disability.  The veteran moved to 
Arkansas in October 2005, and his claims file was 
subsequently transferred to the RO in Little Rock, Arkansas.   

In May 2007, the veteran appeared at the RO for a 
videoconference Board hearing conducted by the undersigned 
Veterans Law Judge located in Washington, D.C.  The 
transcript of that hearing has been associated with the 
claims file and the case is now ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

At the May 2007 videoconference Board hearing, the veteran 
stated that since moving to Arkansas in October 2005 he has 
been in receipt of ongoing treatment (at least every three 
months) from the Little Rock VA Medical Center (VAMC) for the 
disabilities at issue.  The only records from that facility 
are dated in 2006 and reflect treatment for a nonservice-
connected psychiatric disorder.  The VA treatment records 
identified by the veteran must be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2007).

During the Board hearing, the veteran also testified that he 
was adjudicated as totally disabled in California and that he 
is currently in receipt of Social Security Administration 
(SSA) benefits.  In Murincsak v. Derwinski, 2 Vet. App. 363, 
371-2 (1992), the United States Court of Appeals for Veterans 
Claims (Court) found that current SSA records should be 
requested because they could contain pertinent medical 
records and SSA is required to do periodic re-evaluations.  
The veteran's SSA records have not heretofore been sought, 
but now must be.  

Finally, at the May 2007 hearing, the veteran alleged that 
his service-connected disabilities had worsened significantly 
since the last VA examinations that were conducted in 
November 2003.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to 
assist the claimant while developing his claims, pursuant to 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007), includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  It is essential both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2007).  
Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A.

Finally, the notice requirements of 38 U.S.C.A. § 5103(a) 
apply generally to all five elements of a service connection 
claim.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not received appropriate 
notice under Dingess and this must be accomplished on remand.  

Accordingly, this case is REMANDED for the following:

1.  Issue a corrective notice letter in 
order to ensure that all notification and 
development action required by the 
38 U.S.C.A. § 38 U.S.C.A. § 5103A is 
completed, specifically to include 
sending a letter to the veteran which 
complies with the requirements of 38 
C.F.R. § 3.159(b) and the notice 
requirements announced in Dingess. 

2.  Obtain and associate with the claims 
file all VA treatment records for which 
the veteran provides adequate identifying 
information, including those from VAMC, 
Little Rock, for his service-connected 
disabilities since October 2005.  

3.  Contact SSA and secure for the claims 
file copies of records pertinent to the 
veteran's claim for SSA benefits, as well 
as the medical records relied on 
concerning that claim.  
4.  Schedule the veteran for a VA 
ophthalmology examination by a physician 
skilled in the diagnosis and treatment of 
arteric ischemic optic neuropathy of the 
right eye to determine the nature, extent 
and severity of this disability.  The 
claims file and a separate copy of this 
remand must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner(s) must provide a 
detailed description of the pathology 
associated with the veteran's service-
connected right eye disability.  This 
description must include a measurement 
of visual acuity in the right eye, 
including the best distance vision 
obtainable after best correction by 
glasses.  The examiner must also 
provide the results of a VA Goldmann 
Visual Field testing of both eyes 
(including numeric interpretation for 
the 8 principal meridians) in order to 
formally delineate the visual field 
loss of the right eye. 
5.  Schedule the veteran for appropriate 
VA examinations by a physician or 
physicians skilled in the diagnosis and 
treatment of the veteran's other service-
connected disabilities, namely, diabetes 
mellitus, coronary artery disease, 
peripheral neuropathy, vascular disease, 
and metacarpal fracture, to determine the 
nature, extent and severity of these 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and pertinent documents 
therein reviewed by the examiner(s) in 
conjunction with the examination.  The 
examiner(s) must annotate in the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner(s) must provide a 
detailed description of the pathology 
associated with the veteran's service-
connected disabilities.  
With respect to diabetes mellitus, the 
examiner must describe the extent to 
which its treatment requires insulin 
(and if so, the number of daily 
injections), restricted diet, and/or 
the regulation of activities (i.e., 
avoidance of strenuous occupational 
and recreational activities).  The 
examiner should also describe whether 
the veteran's diabetes mellitus has 
been productive of episodes of 
ketoacidosis or hypoglycemic 
reactions, and if so, the examiner 
should calculate from the record the 
number of hospitalizations per year, 
and/or the number of monthly visits to 
a diabetic care provider that are 
required for the treatment of those 
episodes.  There should also be noted 
whether diabetes mellitus is 
productive of a progressive loss of 
weight and strength, or other 
complications.  
With respect to coronary artery 
disease, the examiner must provide a 
measurement of metabolic equivalents 
(METs), and should describe the extent 
to which the disability is productive 
of dyspnea, fatigue, angina, 
dizziness, or syncope; and whether 
there is evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or 
X-ray; evidence of an episode of acute 
congestive heart failure in the past 
year; or evidence of left ventricular 
dysfunction with an ejection fraction 
of less than 51 percent.  
With respect to the residuals of a 
metacarpal fracture of the right 4th 
finger, the examiner should describe 
whether those residuals approximate 
the amputation of that finger in terms 
of whether the veteran would be better 
served without it.  
With respect to peripheral neuropathy 
of the lower extremities, the examiner 
should describe the extent to which 
this disability of each lower 
extremity is manifested by paralysis, 
and if so, whether such paralysis is 
complete (i.e., the foot dangles and 
drops, with no active movement 
possible of muscles below the knee, 
and/or flexion of the knee is weakened 
or lost), or incomplete.  If it is 
incomplete, the examiner should 
characterize the paralysis as either 
severe with marked muscular atrophy, 
moderately severe, moderate, or mild.  
With respect to peripheral vascular 
disease of each lower extremity, the 
examiner should describe the extent to 
which this disability of each lower 
extremity is manifested by 
claudication on walking and/or 
diminished peripheral pulses, or an 
ankle/brachial index of 0.9 or less, 
or trophic changes (thin skin, absence 
of hair, dystrophic nails).  If such 
claudication is found, the examiner 
should approximate the walking 
distance at which it is manifest.  
6.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
implement corrective procedures.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, adjudicate the veteran's 
claims.  If any benefit requested on 
appeal is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims and result in a denial.  38 C.F.R. 
§ 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


